                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


JUSTIN DAVIS, et al.,

                           Plaintiffs,

v.                                              CIVIL ACTION NO. 2:18-cv-01292

OHIO POWER COMPANY, et al.,

                           Defendants.



                    MEMORANDUM OPINION AND ORDER


      Before this Court is the motion for protective order filed by Defendant Universal

Cable Holdings, Inc. (“Suddenlink”). (ECF No. 73.) For the reasons explained more

fully herein, Suddenlink’s motion is GRANTED IN PART and DENIED IN PART.

                                   I.    BACKGROUND

      On August 14, 2019, Defendant Ohio Power Company (“OPCo”) noticed its intent

to depose Suddenlink’s corporate representative pursuant to Federal Rule of Civil

Procedure 30(b)(6) on September 30, 2019. (ECF No. 66.) The notice of deposition

includes seventeen topics that according to Suddenlink can be “divided into two

categories: contractual indemnification topics . . . and unauthorized attachment topics.”

(ECF No. 74 at 3; see ECF No. 66 at 2–4.)

      Suddenlink represents that it “has absolutely no objection to producing a corporate

representative to testify on the [contractual indemnification] topics,” but it refuses to

produce a representative to testify on the unauthorized attachment topics until after the

parties mediate the case on October 21, 2019. (ECF No. 74 at 3.) Suddenlink argues that
                                            1
testimony about the unauthorized attachment topics will “lead to substantial monetary

fines and . . . future litigation against Suddenlink” because OPCo seeks to establish that

Suddenlink has a nationwide “pattern and practice” of unauthorized attachment of cable

lines to power poles.      (Id. at 5–7.)    Suddenlink asserts that other unauthorized

attachments are not relevant to this case and seems to agree that the cable line at issue in

the complaint was an unauthorized attachment. (Id. at 7.) But it argues that OPCo “is

deliberately leveraging” Suddenlink’s concerns about monetary fines and future litigation

“to force it to agree to defend and indemnify” OPCo in this matter, which Suddenlink

contends is “a decision . . . not within Suddenlink’s power to make” and is “not necessary

. . . to participate in mediation.” (Id.)

       OPCo responds that Suddenlink’s potential regulatory or civil liability arising out

of the requested discovery on unauthorized attachment is “speculation.” (ECF No. 77 at

7.) Further, OPCo argues that the possibility of such liability would exist even if OPCo

were to depose Suddenlink’s corporate representative about unauthorized attachment

after the mediation, as Suddenlink proposes. (Id. at 6–7.) As a result, OPCo contends,

Suddenlink is simply seeking to prevent OPCo from going into the mediation with all the

relevant facts.   (See id. at 2, 7.)   OPCo states that information about Suddenlink’s

unauthorized attachments is relevant to the issue of whether Suddenlink has a duty to

defend and indemnify OPCo under the parties’ agreement and is “central to OPCo’s

defense.” (Id. at 8–9.)

       Suddenlink replies that OPCo’s willingness to cancel the deposition if Suddenlink

agrees to defend and indemnify it demonstrates that the unauthorized attachment issues

are not as important as OPCo makes them out to be. (ECF No. 78 at 2–3.) Further,

Suddenlink continues to argue that information about unauthorized attachments

                                             2
nationwide “is not dispositive of” whether the cable attachment was unauthorized in this

case and is likewise irrelevant to the issue of indemnification. (Id. at 3.) Suddenlink

also reiterates that it will permit its corporate representative to testify about the

unauthorized attachment topics if the mediation is not successful. (Id. at 4.)

                                 II.     LEGAL STANDARD

       In order “to protect a party . . . from annoyance, embarrassment, oppression, or

undue burden or expense,” this Court may enter a protective order upon a showing of

“good cause” for doing so. Fed. R. Civ. P. 26(c)(1). “To obtain a protective order . . . the

party resisting discovery must establish that the information sought is covered by [Rule

26(c)] and that [the party] will be harmed by disclosure.” In re Wilson, 149 F.3d 249,

252 (4th Cir. 1998); see L.R. Civ. P. 26.4(b). It bears the burden to do this “with specific

and particular facts.” Johnson v. Ford Motor Co., No. 3:13-cv-06529, 2017 WL 1904259,

at *2 (S.D.W. Va. May 9, 2017). And upon a showing of harm by the movant, “the party

seeking the materials then must establish that the information is sufficiently necessary

and relevant to his case to outweigh the harm of disclosure.” Wilson, 149 F.3d at 252.

This Court possesses “broad authority . . . to determine when a protective order is

appropriate and what degree of protection is required.” Wood v. Harshbarger, No. 3:13-

cv-21079, 2014 WL 3056855, at *3 (S.D.W. Va. July 7, 2014) (internal quotation marks

omitted).

                                       III.   ANALYSIS

       Here, Suddenlink has not made a sufficient showing of good cause to postpone its

Rule 30(b)(6) deposition on the unauthorized attachment topics until after the mediation,

at least with respect to the possibility of an unauthorized attachment in this case. First,

as OPCo points out (ECF No. 77 at 6–7), the alleged harm to Suddenlink caused by

                                              3
deposing its corporate representative on the unauthorized attachment topics prior to the

mediation—i.e., that Suddenlink could be subjected to regulatory or civil liability—would

not be any less likely if the deposition were to proceed after the mediation. Suddenlink’s

argument presumes that the parties will settle this case at mediation; however, if the

parties do not settle, Suddenlink could easily file a second motion for protective order

making the same arguments about potential harm from the discovery but instead seeking

to prevent OPCo from taking the deposition entirely, rather than to postpone it. This

reality weighs in favor of permitting OPCo to inquire about the unauthorized attachment

topics prior to the mediation to avoid a waste of the parties’ time and resources in

conducting a second Rule 30(b)(6) deposition of Suddenlink.

      Moreover, the mediation has a much greater likelihood of success if the parties

enter into negotiations with the fullest possible picture of the facts of this case.

Suddenlink acknowledges that the issue of whether it will defend and indemnify OPCo

must “be addressed at mediation in order to resolve this matter in its entirety.” (ECF No.

74 at 5.) Although Suddenlink maintains that the decision about whether to defend and

indemnify OPCo is “out of its control” (id. at 2 n.3), it misses the point that the

unauthorized attachment topics seek information relevant to OPCo’s breach of contract

cross-claim against Suddenlink and Plaintiffs Justin Davis’s and Bethany Davis’s

(collectively, “Plaintiffs”) claims against OPCo in the event that Suddenlink does not

defend and indemnify OPCo. (Compare ECF No. 1-1 at 7–8; ECF No. 6 at 13–14, with

ECF No. 66 at 2–4.)     If the parties are to reach a final settlement of this action at

mediation, OPCo cannot go into the mediation blind to those facts, especially if the issue

of defense and indemnity is not resolved beforehand.




                                            4
      By the same token, though, OPCo has not demonstrated how inquiry into

Suddenlink’s unauthorized attachment to other power poles is necessary discovery in this

matter.   OPCo raises three cross-claims against Suddenlink: one for contractual

indemnity under their attachment contract, one for contribution, and one for breach of

the attachment contract. (ECF No. 6 at 12–14.) Those claims are not generally raised

as to other power poles but instead relate to the facts in Plaintiffs’ complaint. (See id.)

Although Suddenlink’s alleged “pattern and practice” of unauthorized attachment of its

cable lines to power poles has some bearing on the likelihood of an unauthorized

attachment in this case, the unauthorized attachment topics in the notice of deposition

(ECF No. 66 at 2–4) appear sufficient to allow OPCo to ascertain whether there was an

unauthorized attachment in this case even if inquiry is limited to the power pole at issue

in Plaintiffs’ complaint. Accordingly, OPCo may conduct a Rule 30(b)(6) deposition of

Suddenlink prior to the mediation, but it should limit its questioning on the unauthorized

attachment topics to this case. If information about other poles proves to be necessary

following the mediation, the undersigned will address it at a later time if Suddenlink

opposes the discovery.

                                    IV.    CONCLUSION

      For the foregoing reasons, Suddenlink’s motion for protective order (ECF No. 73)

is GRANTED IN PART and DENIED IN PART. OPCo’s Rule 30(b)(6) deposition of

Suddenlink may proceed prior to the mediation as to all topics in the notice of deposition

(ECF No. 66), except that any inquiry with respect to topics Nos. 4–6, 11, and 15–17 must

be limited to the alleged unauthorized attachment in this case.

      IT IS SO ORDERED.




                                            5
      The Clerk is DIRECTED to send a copy of this Order to counsel of record and to

any unrepresented party.

                                      ENTER:       September 27, 2019




                                         6
